Exhibit 10.26

 

LOGO [g573170g0928092704156.jpg]

FY19 Executive Annual Incentive Plan

Senior Vice President and

Executive Vice President



--------------------------------------------------------------------------------

This Executive Annual Incentive Plan (the “Plan”) of Symantec Corporation (the
“Company”) is effective as of March 31, 2018. The Board of Directors (the
“Board”) of the Company reserves the right to alter or cancel all or any portion
of the Plan for any reason at any time.

FY19 Executive Annual Incentive Plan

 

Job Category:

  

Senior Vice President and Executive Vice President

Purpose:

  

Provide critical focus on specific, measurable corporate and division goals and
provide performance-based compensation based upon the level of attainment of
such goals.

Bonus Target:

  

The target incentive bonus, as expressed as a percentage of base salary, is
determined based on the executive’s position. Annual base salary has been
established at the beginning of the fiscal year. Bonuses will be calculated
based on actual base salary earnings from time of eligibility under the Plan
through March 29, 2019. (Base salary earnings for the purpose of this Plan do
not include any PTO accrual payments.) Payments will be subject to applicable
payroll taxes and withholdings.

Bonus Payments:

  

The annual incentive bonus will be paid once annually. Payment will be made no
later than two and a half months after the end of the fiscal year. Payments made
pursuant to this Plan are at the sole discretion of the Administrator of the
Plan.

Bonus Pool Funding:

  

Two corporate performance metrics will be used to calculate the annual incentive
bonus pool funding as determined by the Administrator: non-GAAP Operating Income
and non-GAAP Revenue. These two metrics will be equally weighted to fund the
pool.

Achievement Schedule:

  

An established threshold must be exceeded for each of the applicable performance
metrics before the portion of the bonus pool applicable to such performance
metric will be funded. Funding levels will be determined for each metric in
accordance with the funding payout slopes established and approved by the
Administrator. Funding levels for both metrics are capped.

  

The individual payout amount will be determined based on the assessment of
individual performance against a set of financial, non-financial, individual,
and team-based goals and will be allocated from the bonus pool as a percent of
the individual’s bonus target.

  

The Administrator and the President and Chief Executive Officer reserve the
right to determine final payout level for the individual performance factor
metric. However, only the Administrator determines the final payout level for
the individual performance factor metric for the executive officers.

Pro-ration:

  

The calculation of the annual incentive bonus will be determined, in part, based
on eligible base salary earnings for the fiscal year and, subject to the
eligibility requirements below, will be pro-rated based on the number of days
the participant is actively employed as a regular status employee of the Company
during the fiscal year. If a participant takes a leave of absence from the
Company during the fiscal year, any payments received by the participant as an
income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations.

Eligibility:

  

Participants must be regular status employees on the day bonuses are distributed
to earn the bonus. If the Company grants an interim payment for any reason, the
Participant must be a regular status employee at the end of the fiscal year in
order to receive such payment. Ongoing contributions toward the Company’s
overall success, particularly toward year end, is of particular business
importance. As such, a participant who leaves

 

2



--------------------------------------------------------------------------------

  

before the end of the fiscal year will not be eligible to earn the annual
incentive bonus or any pro-rated portion thereof. The Plan participant must be a
regular status employee of the Company at the end of the fiscal year in order to
be eligible to receive the annual incentive bonus and at the time the bonuses
are distributed, unless otherwise determined by the Administrator.

  

To be eligible to participate in the Plan in the given fiscal year, participants
must be in an eligible position for at least 90 days before the end of the Plan
year. Employees hired into an eligible position with less than 90 days in the
Plan year will not be eligible to participate in the annual bonus plan until the
next fiscal year.

Exchange Rates:

  

The performance metrics targets will not be adjusted for any fluctuating
currency exchange rates. However, when calculating achievement of performance
metrics, foreign exchange movements are held constant at plan rates.

Target Changes:

  

In the event of an accretive event, such as a stock buyback, or other events
that might have an effect on the revenue or operating income targets of the
Company, such as acquisition, divestiture or purchase of products or technology,
the Administrator may at its discretion adjust the revenue and operating income
metrics to reflect the potential impact upon the Company’s financial
performance.

Exercise of Negative Discretion   

Notwithstanding anything to the contrary herein, the Board or Administrator may,
without the consent of any Participant, exercise negative discretion so as to
reduce, by up to twenty-five percent (25%), the amount of the incentive bonus to
the extent it determines to be reasonable or appropriate; provided, however,
that such determination is made as soon as administratively practicable
following the final calculation of the performance metrics.

Forfeiture and

Clawback Provisions:

  

All benefits hereunder shall be subject to the provisions of any recoupment or
clawback policy adopted by the Board or required by law, including but not
limited to, any requirement to recoup or require forfeiture of Covered Amounts
in the event of a financial restatement by the Company due to fraud or
intentional misconduct to the extent the Covered Amounts would not have been
granted, vested or paid had the financial metrics been calculated based on the
Company’s financial statements as restated. The Company will not be required to
award any Participant an additional payment should the restated financial
statements result in a higher bonus calculation.

 

In addition, the Board or the Administrator shall, in such circumstances as it
deems appropriate, recoup or require forfeiture of any Covered Amounts in the
event of (i) the Participant’s act or omission resulting in a violation of the
Company’s Code of Conduct, Code of Ethics for Chief Executive Officer and Senior
Financial Officers or other Company policy, provided that such act or omission
occurs following the effective date of the applicable Code or policy, or any
amendment to such Code or policy; (ii) the adjustment of quarterly or annual
financial statements (whether audited or unaudited) with respect to the
Company’s prior and current fiscal years to correct one or more errors that have
a material impact on the Company’s non-GAAP Operating Income or non-GAAP
Revenue; or (iii) a recommendation by the Board or Audit Committee as the result
of any ongoing internal investigation.

 

The Covered Amounts subject to recoupment or forfeiture pursuant to the
foregoing shall include the amounts received by the Participant pursuant to this
Plan, including (i) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon the grant or payment of the
incentive bonus and (ii) any unvested or unpaid portion thereof (A) in the case
of any adjustment or restatement of the Company’s financial statements
(including the correction of non-GAAP Operating Income

 

3



--------------------------------------------------------------------------------

  

or non-GAAP Revenue metrics), during the three-year period preceding the date on
which the Company determined, or if later first disclosed, that it is or will be
preparing an adjustment or restatement; or (B) in the case of any fraud,
misconduct, act or omission by the Participant, during the three-year period
preceding the date of such fraud, misconduct, act or omission, as determined by
the Board or a committee thereof.

Plan Provisions:

  

This Plan is adopted under the Symantec Senior Executive Incentive Plan, as
amended and restated on October 22, 2013 and approved by the Company’s
stockholders on October 22, 2013 (the “SEIP”). All capitalized terms in this
Plan shall have the meaning assigned to them in the SEIP.

  

This Plan supersedes the FY18 Executive Annual Incentive Plan dated April 1,
2017, which is null and void as of the adoption of this Plan.

  

Participation in the Plan does not guarantee participation in other or future
incentive plans, nor does it guarantee continued employment for a specified
term. Plan structures and participation will be determined on a year-to-year
basis.

  

The Board reserves the right to alter or cancel all or any portion of the Plan
for any reason at any time. The Plan shall be administered by the Compensation
and Leadership Development Committee of the Board (the “Administrator”), and the
Administrator shall have all powers and discretion necessary or appropriate to
administer and interpret the Plan.

  

The Board reserves the right to exercise its own judgment with regard to company
performance in light of events outside the control of management and/or
participant.

 

4